Case 1:18-cv-25275-FAM Document 20 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 18-25275-CIV-MORENO
                                    (17-20804-CR-MORENO)


  EDWIN RENTERIA RENTERIA,

                 Movant,
  vs.

  UNITED STATES OF AMERICA,

                 Respondent.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                   AND DENYING MOTION TO VACATE

         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate,

  Set Aside, or Correct Sentence by a Person in Federal Custody, filed on December 17, 2018.

  The Magistrate Judge filed a Report and Recommendation (D.E. 19) on January 27, 2021. The

  Court has reviewed the entire file and record. The Court has made a de novo review of the issues

  presented in the Magistrate Judge’s Report and Recommendation. The Court notes that no

  objections have been filed and the time for doing so has now passed. Being otherwise fully

  advised in the premises, it is

         ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

  and ADOPTED. Accordingly, it is

         ADJUDGED that Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate, Set Aside, or

  Correct Sentence by a Person in Federal Custody is DENIED for the reasons stated in the Report
Case 1:18-cv-25275-FAM Document 20 Entered on FLSD Docket 02/23/2021 Page 2 of 2




  and Recommendation. It is further

         ADJUDGED that no certificate of appealability issue.

         DONE AND ORDERED in Chambers at Miami, Florida, this 23rd of February 2021.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lisette M. Reid

  Counsel of Record

  Edwin Renteria Renteria, pro se
  15099-104
  Coleman Low
  Federal Correctional Institution
  Inmate Mail/ Parcels
  Post Office Box 1031
  Coleman, FL 33521




                                                   2
